Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 7/15/2020, with a priority to CN 202010129824.4 filed 02/28/2020.
Claim(s) 1-14 are pending for examination. Claim(s) 1, 7, 13, 12 is/are independent claim(s).

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because the shaded boxes with characters in them in Figs 3, 6, 7 are not legible. The drawings should be updated to fix this readability issue.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim; Seokhwan US Pub. No. 2020/0364576 (Kim).

Claim 1: 
	Kim teaches: 
A text labeling method, comprising: 
processing input information to obtain word embedding representation information corresponding to the input information [¶ 0041, 48-50, Fig. 2] (input transcript, analytics system for processing input) [¶ 0027] (textual representation of a sequence of words); 
performing dynamic convolution feature extraction on the word embedding representation information to obtain a classification result of each character from the word embedding representation information [¶ 0024, ] (convolutional neural networks perform “dynamic convolution”) [¶ 0090, 115] (extract information) [¶ 0061, 79, 82, 112] (SoftMax classifier to generate a punctuation label probability for a word in the sequence of words); and 
inserting a label into the input information based on the classification result [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation). 

Claim 2: 
	Kim teaches: 
The text labeling method according to claim 1, wherein processing input information to obtain word embedding representation information corresponding to the input information further comprises: 
[Examiner’s Interpretation: the examiner interprets “character” to mean a single character or a word, as described in the applicant’s specification see published specification ¶ 0006]
converting each character in the input information into a unique word indicator of the character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation, Fig. 3 shows each t as a “unique word indicator of the character”); and 
performing a word embedding layer processing on the word indicator to obtain a word embedding representation corresponding to each word indicator and form the word embedding representation information corresponding to the input information [¶ 0056-63, Fig. 4A] (bi-directional recurrent layers, neural network architecture incorporates layer-wise attentions) [see also: ¶ 0017-22, 30, 32-36, 43, 49, 56-71, 73, 74, 78, 81-82, 86, 92-95, 105-106, 108, 110, 112; Figs 4A-4D]. 

Claim 3: 
	Kim teaches: 
The text labeling method according to claim 1, wherein performing dynamic convolution feature extraction on the word embedding representation information to obtain the classification result of each character from the word embedding representation information further comprises: 
using word embedding layer information in a time window corresponding to each character as context information for feature extraction [¶ 0021, 31, 51, 74, 77] (time step is a “time window”) [¶ 0090, 115] (extract information); and 
performing dynamic convolution feature extraction on the context information to obtain the classification result of each character from the word embedding representation information [¶ 0024] (convolutional neural networks perform “dynamic convolution”) [¶ 0090, 115] (extract information) [¶ 0061, 79, 82, 112] (SoftMax classifier to generate a punctuation label probability for a word in the sequence of words). 

Claim 4: 
	Kim teaches: 
The text labeling method according to claim 1, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claim 5: 

	Kim teaches: 
The text labeling method according to claim 2, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claim 6: 
	[Examiner’s Note: Claim 6 is similar to claim 4, except it depends from claim 3 instead of claim 1.]
Kim teaches: 
The text labeling method according to claim 3, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claims 7-14: 
Claim(s) 7, 13, 14 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claims 7, 13 are “device” claims and Claim 14 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 8 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 9 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 10 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 11 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 12 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Thomson; David et al. US 10573312 teaches: recurrent or convolutional neural network may be trained on acoustic and text features to generate punctuation, FIG. 15 illustrates an example environment for adding capitalization and punctuation to a transcription.
Shinn; Hong Shik et al. US 20190080252 teaches: punctuation may be added, convolutional neural networks; text-to-speech. 
Juergen; Fritsch et al. US 20100076761 teaches: punctuations are automatically predicted and inserted into a transcription of speech. 
Divay, Olivier et al. US 20040138881 teaches: Automatic insertion of non-verbalized punctuation. 
Gilbert; Mazin et al. US 20120022950 teaches: Voice messages received from users are converted to raw text messages that are normalized to insert proper punctuation and extract entity information. 
LIU; Haibo et al. US 20140214406 teaches: extracting, from the Chinese language model, a plurality of probabilities for punctuation marks associated with each characteristic unit, adding punctuation marks based on a weight. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov